Citation Nr: 0731098	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-28 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether a substantive appeal was filed with respect to 
the issue of entitlement to a higher initial rating for post-
traumatic stress syndrome (PTSD), which was evaluated as 
noncompensably disabling from September 6, 2002, and 30 
percent disabling from July 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board notes that the veteran 
subsequently relocated after this decision and his claims 
file was transferred to the Jackson, Mississippi RO.

The Board observes that the veteran testified at a hearing in 
March 2005 before a decision review officer (DRO) in Jackson, 
Mississippi.  The hearing transcript is of record.  The Board 
also notes that the veteran requested a Travel Board hearing 
in conjunction with this current claim.  The hearing was 
scheduled for February 2007 at the Jackson RO.  The veteran 
failed to report for this hearing, and made no attempt to 
reschedule the hearing.  Thus, the Board finds that the 
veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The issue of entitlement to a higher initial rating for post-
traumatic stress syndrome (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C was not present during service.

2.  The evidence does not show that the veteran's current 
hepatitis C is related to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

In this case, the evidence must show that the veteran has a 
hepatitis infection, risk factor(s), or symptoms which were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure to blood 
by a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2007). 

Establishing service connection, therefore, generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Facts and Analysis

In this case, the veteran contends that he contracted 
hepatitis C in service when he received vaccination shots 
from an injection gun.  The veteran asserts that the 
injection gun was used repeatedly without being properly 
sterilized, and that he was exposed to contaminated blood.  
Post-service treatment records indicate that the veteran was 
diagnosed with hepatitis C in May 2001, nearly three decades 
after his discharge from service.

The Board has reviewed all of the evidence of record in this 
case, and concludes that hepatitis C was not present during 
service.  Service medical records (SMRs) associated with the 
claims file show that the veteran underwent a clinical 
evaluation and physical examination in January 1968 prior to 
entering service.  The clinical evaluation was normal and no 
references to hepatitis C were included in the examination 
report.  

The Board observes that the veteran sought care in service in 
May 1970 after reporting symptoms of general malaise, 
anorexia, and dark urine.  The veteran was subsequently 
diagnosed with "infectious hepatitis" and placed in 
isolation.  At that time, the veteran denied a history of 
blood transfusions, drug use, exposure to infected 
individuals, or consumption of raw clams or oysters.  
However, the veteran admitted to drinking approximately one 
gallon of wine each day for the past two years.  A notation 
on the SMR also diagnosed the veteran as having severe 
alcoholism.  In June 1970, the veteran was discharged from 
sick call and returned to temporarily restricted duty.  A 
discharge summary dated that same month indicated at that 
time that the veteran's infectious hepatitis was "treated, 
cured."
In August 1970, the veteran was afforded a clinical 
evaluation and physical examination prior to discharge from 
service.  The clinical evaluation was normal and the veteran 
provided a medical history in which he specifically denied 
ever having jaundice.  The veteran's diagnosis of and 
treatment for infectious hepatitis was noted on the 
separation examination report, but a notation on the bottom 
of the report reveals that the veteran's liver profile was 
within normal limits two weeks prior to the examination, and 
that the infectious hepatitis resolved with no sequelae.  The 
veteran also provided a signed statement upon discharge in 
October 1970 in which he stated that there had been no 
changes in his medical condition since the August 1970 
separation examination.
 
The Board notes that the veteran has submitted numerous VA 
post-service treatment notes from VA medical facilities in 
Bay Pines, Florida and Biloxi, Mississippi in support of his 
current claim.  The bulk of these records, however, are 
unrelated to the current claim.   

Relevant post-service treatment records indicate that the 
veteran has a long history of polysubstance abuse and 
nicotine dependence.  For example, a VA treatment note dated 
December 1998 revealed that the veteran was homeless and 
depressed.  The veteran admitted at that time to drinking 
heavily despite recently completing a detoxification program 
in October 1998.

Similarly, a vocational rehabilitation treatment note dated 
February 1999 shows that the veteran sought assistance with 
developing work skills and learning to control his emotions.  
The veteran admitted at that time that his "drug of choice" 
was alcohol and heroin, the latter he administered 
intravenously.  A psychosocial assessment conducted around 
the same time revealed that the veteran worked previously as 
a commercial fisherman, but that he lost his job as a result 
of his drug and alcohol abuse.  In June 1999, a follow-up 
vocational rehabilitation treatment note indicated that the 
veteran missed more than a week of work as a janitor because 
of his drinking.
A Substance Abuse Treatment Program (SATP) assessment dated 
August 2000 found that the veteran consumed six beers daily, 
but that he had refrained from drinking for a brief period of 
time after he was arrested for driving under the influence in 
June 2000.  The Board notes that the veteran successfully 
completed the SATP in February 2001, but VA treatment notes 
associated with the claims file show later evidence of 
relapse.  Laboratory test results dated April 2001 show that 
the veteran tested positive for the hepatitis C antibody.  
The veteran indicated at that time that his former wife also 
had hepatitis C.  The VA physician advised the veteran at 
that time to discontinue the use of alcohol and cigarettes, 
and discussed the course of treatment for the disease.  In 
May 2001, chronic hepatitis C was diagnosed.

In a January 2004 VA mental health treatment note, the 
veteran provided a social history that was positive for 
smoking, drug use, and occasional alcohol abuse.  In 
particular, the veteran admitted that he used heroin since 
age 21 and that he abused prescription medications such as 
Lortab and Percocet.  Similarly, the veteran admitted in a 
February 2004 domiciliary psychological assessment that he 
continuously abused alcohol for 25 years and that he 
continuously used opioids for seven years beginning at age 
21.  Moreover, the veteran also stated that he intermittently 
used cocaine and cannabis.  

The veteran had a VA examination in July 2004.  The veteran 
provided a medical history at that time in which he admitted 
to having a history of drug and alcohol abuse in the past.  
The veteran also stated that he had tattoos since the 1970s, 
but no history of blood transfusions.  The examiner noted 
that the veteran had hepatitis B sometime in the 1970s, but 
that the hepatitis B resolved with treatment and was 
currently inactive.  The examiner reviewed the veteran's most 
recent liver function tests (LFTs) and noted that the veteran 
had slightly elevated liver enzymes, but no evidence of 
hepatomegaly.  The examiner further noted that the veteran 
was not being treated for his hepatitis C at the time of the 
examination, and that the hepatitis C was practically 
asymptomatic except for complaints of right upper quadrant 
discomfort.  The diagnosis was Hepatitis C seropositive, 
asymptomatic.  

The Board acknowledges that the veteran testified before a 
DRO at the Jackson RO in March 2005.  The veteran testified 
that he was treated for infectious hepatitis (hepatitis B) in 
service, but he admitted that he did not have hepatitis C in 
service.  Rather, the veteran indicated that he was diagnosed 
with hepatitis C approximately six years prior to the 
hearing. 

After reviewing all the evidence of record, the Board 
concludes that there is no basis for linking hepatitis C, 
which was diagnosed many years after separation from service, 
to his period of service.  The Board notes that the veteran 
has explained his own beliefs concerning the manner in which 
he likely contracted hepatitis C.  However, lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Furthermore, there exists no medical opinion in the claims 
file regarding the circumstances surrounding the manner in 
which the veteran contracted hepatitis C.  It would be 
speculative to link the current hepatitis C, which was 
diagnosed three decades after service, to factors in service, 
rather than to other factors such as the lengthy post-service 
history of substance abuse or close contact with an infected 
former spouse.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Subsequent VA medical records reflect diagnosis and 
evaluation of Hepatitis C. These post-service records are 
negative for any nexus opinion or other evidence linking the 
veteran's Hepatitis C to his service.  Thus, overall, the 
post-service medical records, indicating a disorder that 
began years after service with no indication of an 
association to service, are found to provide evidence against 
his claim.

In conclusion, the Board finds that hepatitis C was not 
present during service, and it has not been shown that it 
developed after service as a result of a service-related 
incident.  Indeed, in view of the absence of abnormal 
findings in service and the first suggestion of pertinent 
disability many years after service, relating hepatitis C to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
Accordingly, the Board finds that hepatitis C was not 
incurred in or aggravated by service.  

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated September 2002 informed the veteran of the 
type of evidence needed to substantiate his claim as well as 
an explanation of what evidence the veteran was to provide to 
VA in support of his claim and what evidence VA would attempt 
to obtain on his behalf.  While the letter did not explicitly 
ask that the veteran provide any evidence in his possession 
that pertains to the claim, as per § 3.159(b)(1), he was 
advised of the types of evidence that could substantiate his 
claim and to ensure that VA receive any evidence that would 
support the claim.  Logically, this would include any 
evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
also provided with notice, via a March 2006 letter from the 
RO, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  This letter was issued after the initial unfavorable 
rating decision, however, the Board finds this error to be 
harmless as service connection has been denied and no rating 
or effective date will be assigned.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P examination in 
connection with the current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

ORDER

Service connection for hepatitis C is denied.


REMAND

The Board notes that the veteran was granted service 
connection for PTSD in a rating decision dated July 2004.  
The RO evaluated the veteran's PTSD as non-compensably 
disabling, effective September 6, 2002, and 30 percent 
disabling, effective July 1, 2004.  A statement of the case 
(SOC) was issued in July 2005.

Documents associated with the claims file show that the 
veteran contacted the RO in March 2006 to inquire about the 
status of his PTSD claim.  The veteran was informed at that 
time that the PTSD SOC was issued in July 2005 and that the 
veteran had 60 days from the date of this SOC to submit his 
substantive appeal.  The veteran was further informed that 
his appeal was closed because the RO did not receive a timely 
filed substantive appeal from the veteran.  See 38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. §§ 19.32, 20.302.  The veteran 
indicated that he timely filed his substantive appeal with 
the help of Mr. R. Bailey at the VA medical facility in 
Biloxi, Mississippi.  The veteran requested that the RO send 
another VA-Form 9 (Appeal to the Board of Veterans' Appeals) 
to him. 

The Board notes that whether a substantive appeal was timely 
filed is an appealable issue.  38 C.F.R. § 19.34.  The United 
States Court of Appeals (Court) has held that where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board finds that the veteran's report of contact dated March 
2006 serves as a notice of disagreement on the issue of 
whether the veteran timely filed a substantive appeal.

Accordingly, the case is REMANDED for the following action:
1.  The RO should issue a Statement of the 
Case to the veteran and his representative 
addressing the issue of whether a timely 
substantive appeal was filed with respect 
to a higher initial rating for PTSD.  The 
veteran and his representative should be 
notified of the time limit within which a 
substantive appeal must be filed in order 
to perfect an appeal on the timely filing 
issue and secure appellate review by this 
Board.  During this time period, the 
veteran and his representative may wish to 
submit a statement from R. Bailey 
describing the circumstances of mailing 
the substantive appeal.  

2.  If the veteran perfects his appeal on 
the issue of timely filing of the appeal 
regarding the issue of a higher initial 
rating for PTSD, the RO should return the 
case to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


